DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 8, 10-11, 15, 17-18 were amended, claims 1-20 are pending.
Response to Arguments
Applicant' s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-5, 8-12, 14-16, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel at al (US 20180060596 A1) in view of YANG et al(US 20210049611 A1) and Kramer et al(US 20210243007 A1: considering foreign priority) .		

With regards to claim 1, Hamel discloses, A method, comprising:
connecting, by a participating node, to a blockchain configured to store transactions executed by the participating node ([0033] In some embodiments, the audit database(s) stored in the system are verified or authenticated using a blockchain structure. In some embodiments, the blockchain structure checks that a recent, a prior, or all transactions stored in the audit database are valid. [0131] In some embodiments, the communications protocol used for making the other nodes of a distributed system aware of a change that has occurred. FIG 9 and associated text; ); 
executing, the participating node a transaction ([0029] A system for secure storage audit verification is disclosed. The system comprises a transaction pool and a processor. The processor is configured to verify a transaction stored in the transaction pool and sign a proposed block. The proposed block is based at least in part on the transaction. The processor is further configured to receive a counter signed proposed block and add the counter signed proposed block to a blockchain. [0131]; For example, the KMS Audit Agent or the KRS Audit Agent generates a signed transaction audit record, as appropriate. [0033] In some embodiments, the audit database(s) stored in the system are verified or authenticated using a blockchain structure. In some embodiments, the blockchain structure checks that a recent, a prior, or all transactions stored in the audit database are valid.); 
assigning, by the participating node, a transaction identifier (ID) to the transaction ([0140]; In some embodiments, verification comprises cryptographic verification, where each participant's audit agent periodically traverses the local copy of the blockchain stored in the local Audit DB and computes each hash to the root of the chain…..In various embodiments, the privacy of the transaction is preserved even when publishing by transaction id and/or system id and/or checksum in place of publishing actual transaction details.) ;
generating, a transaction tag based on the transaction ID ([0140]; In some embodiments, transaction details are encrypted by a symmetric key known to both the KMS and the KRS before writing to the blockchain (e.g., a public blockchain) to further obscure transaction details. In some embodiments, a hash of the local block in the Leader Audit DB is written to the blockchain (e.g., a public blockchain), along with the block id to further obscure transaction details.); and 
Committing the transaction on the blockchain ([0140]; In some embodiments, transaction details are encrypted by a symmetric key known to both the KMS and the KRS before writing to the blockchain (e.g., a public blockchain) to further obscure transaction details. In some embodiments, a hash of the local block in the Leader Audit DB is written to the blockchain (e.g., a public blockchain), along with the block id to further obscure transaction details.; FIG 9 906 and associated text;).

Hame does not but  YANG teaches, generating, a transaction tag based on the one way hash of the transaction ID and a public key that is unique to the node ([0078] TD 100 uses an appropriate technique for the calculation, to ensure a unique ALID for each transaction. For example, for a User Authentication request originated by a Provider 150, ALID 601 may be computed by hashing a data object comprising: a User ID (ULID), transaction information such as 1 supplied by a Provider 150 (e.g. TX hash 610), and a Provider ID (such as a hash of a public key assigned to a User 140 by Provider 150 at Registration).); It would have been obvious to one of ordinary skill in the art before the 
Hamel in view of YANG do not but Kramer teaches, committing the transaction together with the transaction tag in place of the transaction ID within a block of transactions on the blockchain ([0125] In box 711, the node checks whether the given tree node is placeholder. If no, the node skips the tree node in box 713 and continues to box 717. If yes, the node continues to box 715 where the node replaces the placeholder with the corresponding transaction identifier (hash value) from the list extracted in box 703, and the operations continue to box 717. Note that the correspondence between the placeholder and a transaction identifier (hash value) from the list extracted in box 703 can be dictated by correspondence [0105] In box 511, the node replaces the given transaction identifier (hash value) of the list with a placeholder, and the operations continue to box 513.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hamel in view of YANG’s method with teaching of Kramer in order to to provide improved systems and methods that improve the scalability of a blockchain ledger through the use of partitioning or sharding (Kramer [00008])

With regards to claim 2,  Hamel in view of YANG and Kramer teaches, applying a keyed one-way hash function to the transaction ID to generate one-way hash of the transaction ID (Yang [0078] TD 100 uses an appropriate technique for the calculation, to ensure a unique ALID for each transaction. For example, for a User Authentication a public key assigned to a User 140 by Provider 150 at Registration)). Motivation would be same as stated in claim 1.

With regards to claim 3, Hamel further discloses, encrypting the transaction trail ([0140]; In some embodiments, transaction details are encrypted by a symmetric key known to both the KMS and the KRS before writing to the blockchain (e.g., a public blockchain) to further obscure transaction details. [0131]; For example, the KMS Audit Agent or the KRS Audit Agent generates a signed transaction audit record, as appropriate. ).

With regards to claim 4, Hamel further discloses, storing the transaction trail using theoretic hiding commitments ([0140]; In some embodiments, a hash of the local block in the Leader Audit DB is written to the blockchain (e.g., a public blockchain), along with the block id to further obscure transaction details.  ).

With regards to claim 5, Hamel in view of YANG and Kramer teaches, wherein the transaction ID is unique to the transaction and to the participating node (Yang [0059] FIG. 2 illustrates a typical ledger structure that may be utilized when a new User record is added to UL 115. The first field 200 is ULID--a unique identifier assigned to the record.). Motivation would be same as stated in claim 1.


Claims 8, 10-12, are system claims corresponding to method claims 1, 3-5 also rejected accordingly.
Claims 15-16, 17-18, 20 are product claims corresponding to method claims 1, 2-4, 5 also rejected accordingly.

Claims 7, is rejected under 35 U.S.C. 103 as being unpatentable over Hamel  in view of Yang , Kramer and in view of Gray (US 20190334715 A1).

With regards to claim 7, Hamel in view of Yang, Kramer do not but  Gray teaches, wherein the transaction tag serves as a proof of a single transaction trail associated with the transaction ID (Gray [0208]; In some examples, the hash of the proof onion and the binding ID is called the "transaction hash." In some examples, after proofing service 467 calculates the transaction hash, proofing service 467 stores the proof onion, indexed based on the transaction hash, and returns the transaction hash to the cryptlet proxy.   ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hamel in view of Yang and Kramer’s method with teaching of Gray in order to secure the audit trail.

Claims 6, 13 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hamel in view of Yang and Kramer and further in view of Liu (US 20190251270 A1).

wherein the transmitting comprises transmitting the a zero-knowledge proof that proves the transaction tag was generated based on the public key to an auditor node in response to an audit request ([0078] In some implementations, the one or more zero-knowledge proofs of the transaction data includes a zero-knowledge proof that the client node A 530 uses the public key of the regulator node 510 in generating the encrypted regulatory information of the confidential transaction.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hamel in view of Yang and Kramer’s method with teaching of Liu in order to provide confidential transactions based on blockchain technologies (Liu [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498